Case 2:18-cv-01507-JMA-AYS Document 26 Filed 09/19/19 Page 1 of 1 PageID #: 79




          CIVIL CAUSE FOR SETTLEMENT CONFERENCE

BEFORE: JOAN M. AZRACK, U.S.D.J.
DATE: 9/19/2019      TIME: 2:00 PM                          TIME IN COURT: 30 min.          FILED
                                                                                            CLERK
CASE:          Stalter v. Long Island Rail Road Company                           9/19/2019 2:51 pm
               2:18-cv-01507-JMA-AYS
                                                                                    U.S. DISTRICT COURT
APPEARANCES:           For Plaintiff: Michael Flynn                            EASTERN DISTRICT OF NEW YORK
                                                                                    LONG ISLAND OFFICE
                       For Defendants: Kevin McCaffrey, Martin Schwartzberg
FTR:

☒       Case called.
☒       Counsel present for all sides.
☐       Briefing schedule set.
                Moving papers served by:
                Response:
                Reply:
                • Moving party is responsible for filing the fully briefed motion on ECF and
                    providing courtesy copies to Chambers.
☐       Case to be referred to the Magistrate Judge for
☒       Jury selection and trial on liability scheduled for 12/16/2019 at 9:30 AM.
☐       A further status conference is set for before Judge Azrack.
☒       Other: Settlement discussions held. Case not settled. Joint proposed pretrial order due
        11/22/2019.
